Citation Nr: 1028423	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for claimed residuals of dental 
trauma for teeth #8, 9, 10, 11 and 25, for VA treatment purposes 
only. 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1986 to September 
1990. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California, which denied service connection for dental trauma. 

In a July 2009 decision the Board remanded the claim for 
additional attempts to retrieve service dental records.  


FINDING OF FACT

The evidence establishes that the Veteran's dental trauma 
occurred during service and that the Veteran meets the 
requirements for service connection for the limited purpose of 
receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
dental trauma, for VA treatment purposes only, are met.  38 
U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran maintains that he suffered dental trauma during 
service when he was assaulted while on shore leave in 1988 in Los 
Angeles, California.  

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for a 
dental condition or disability when certain enumerated conditions 
are met.  A claim for service connection is also considered a 
claim for VA outpatient dental treatment.  Mays  v. Brown, 5 Vet. 
App. 302, 306 (1993).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of  establishing 
eligibility for outpatient dental treatment as provided for in 38 
C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.  

Dental disabilities which may be awarded compensable disability 
ratings are now set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss  is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.  The record does not demonstrate that the 
Veteran has any of these dental disabilities.

To establish entitlement to service connection for a tooth, the 
veteran must have sustained a combat wound or other in-service 
trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to in-
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  38 
C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth 
while eating is not sufficient to establish eligibility for 
treatment.  Similarly, broken bridgework due to injury is not 
dental trauma because it must be the injury of a natural tooth.  
Further, for the purposes of determining whether a veteran has 
treatment eligibility, the term "service trauma" does not include 
the intended effects of treatment provided during the veteran's 
military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 
(1997).

The Veteran contends that he was hit in the mouth with a blunt 
object while on shore leave in service and had five teeth damaged 
as a result, four upper and one lower. 

The service treatment records demonstrate that upon entrance to 
service the Veteran had no missing teeth.  There are no dental 
records contained in the service treatment records.  Dental 
trauma records from the identified medical center and hospitals 
were found to be unavailable despite multiple attempts.  However 
treatment records show that on September 6, 1988 the Veteran 
reported having taken penicillin the week before for dental work. 
His separation examination shows he was missing teeth # 1, 16, 
17, and 32 (wisdom teeth) but no further examination notes were 
made. 

A VA examination was conducted in November 2005.  The Veteran 
reported that in 1988 or 1989 he was hit in the face with a blunt 
object and that four upper teeth and one lower tooth were 
fractured. Upon examination Teeth #8, 9, and 10 had porcelain 
fused to metal crowns in good repair, tooth #11 had an incisal 
fracture replaced with composite, tooth #25 had mesio-incisal 
fracture with no restoration. 
The examiner diagnosed endodontically treated and restored teeth 
#8, 9, 10  which were as likely as not due to trauma as stated; 
and fractured teeth #11 with compromised restoration and #25 with 
no restoration which were as likely as not due to trauma as 
reported by the Veteran.  

The Veteran's contention that he was hit in the mouth and 
fractured five teeth in service is found to be consistent and 
credible.  The Veteran has consistently reported the same history 
of dental trauma in August 1988.  While there is no incident 
report or dental record of treatment, contemporaneous service 
treatment records show that in the beginning of September 1988 
the Veteran reported being on penicillin the week before due to 
dental work.  This report is evidence that the Veteran had been 
treated for dental work in August 1988 and is consistent with the 
reported incident.   The Board finds that an in service incident 
occurred. 

While a lay person is not competent to provide a diagnosis or 
medical opinion as to etiology of symptomatology, a lay person is 
competent to report as to events he has experienced.  As such the 
lay statements have probative value in demonstrating the 
Veteran's in service dental trauma.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's reported 
history is consistent with the overall record and, accordingly, 
the conclusions reached by the VA examiner based on such history 
are valid. 

In sum, there is an accepted in-service incident of dental trauma 
and fractured teeth # 8, 9, 10, 11 and 25; therefore service 
connection for residuals of dental trauma for teeth #8, 9, 10, 11 
and 25 for purpose of VA treatment purposes only, is warranted.  

ORDER

Entitlement to service connection for claimed residuals of dental 
trauma for teeth #8, 9, 10, 11 and 25, for VA treatment purposes 
only is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


